Exhibit 10.2
 
EXHIBIT A
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.
 
10% SENIOR CONVERTIBLE PROMISSORY NOTE
 
California Gold Corp.
 
DUE November __, 2015
 
Original Issue Date: November __, 2013
US$________



This Convertible Promissory Note is one of a series of duly authorized and
issued convertible promissory notes of California Gold Corp., a Nevada
corporation (the “Company”), designated its 10% Convertible Promissory Notes due
November __, 2015 (the “Note”), issued to [______________________] (together
with its permitted successors and assigns, the “Holder”) in accordance with
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to a Securities Purchase Agreement, dated November
__, 2013 (the “Purchase Agreement”) between the Company and the
Holder.  Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement.
 
Article I.
 
Section 1.01 Principal and Interest.  (a) For value received, the Company hereby
promises to pay to the order of the Holder, in lawful money of the United States
of America and in immediately available funds the principal sum of
__________________________ ($____________) on November __, 2015 (the “Maturity
Date”).
 
(b) The Borrower further promises to pay interest on the unpaid principal amount
of this Note at a rate per annum equal to ten percent (10%), commencing to
accrue on the date hereof and payable on the Maturity Date.  Interest will be
computed on the basis of a 360-day year of twelve 30-day months for the actual
number of days elapsed.
 
(c) The Company may prepay any portion of the principal amount of this Note at
any time, and from time to time, without the prior written consent of the
Holder.
 
Section 1.02 Mandatory Conversion.
 
(a) Upon the Company’s filing of a Certificate of Designation of Series B
Convertible Preferred Stock (the “Certificate of Designation”) with the
Secretary of State of the State of Nevada, all of the outstanding principal
amount of, and accrued but unpaid interest on, this Note shall automatically,
without the necessity of any action by the Holder or the Company, convert into
shares of Series B Preferred Stock, at the Conversion Price then in effect.  No
fraction of shares of Preferred Stock or scrip representing fractions thereof
will be issued on conversion, but the number of shares of Preferred Stock shall
be rounded to the nearest whole number of shares of Preferred Stock.
 
(b)  The date upon which the conversion shall be effective (the “Conversion
Date”) shall be deemed to be the date on which the Certificate of Designation is
filed with the State of Nevada.  The number of shares of Preferred Stock
issuable upon conversion of this Note shall be determined by the quotient
obtained by dividing (i) the outstanding principal amount of this Note and
accrued but unpaid interest hereon on the Conversion Date by (ii) the Conversion
Price then in effect, having been adjusted for the 1 for 1,000 Reverse
Split.  For the avoidance of doubt, the Conversion Price adjusted for the
Reverse Split shall be $1.00 per share of Preferred Stock.  The calculation by
the Company of the number of shares of Preferred Stock to be received by the
Holder upon conversion hereof, and of the applicable Conversion Price, shall be
conclusive absent manifest error.
 
 
1

--------------------------------------------------------------------------------

 
(c)  The person or persons entitled to receive the shares of Preferred Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Preferred Stock from the Conversion
Date.


(d)  The Holder shall have piggyback registration rights with respect to the
shares of Common Stock issuable upon conversion of the Preferred Stock.


Section 1.03 Authorization and Reservation of Preferred Stock.  As set forth in
the Purchase Agreement, the Company shall take all actions necessary to
authorize for issuance, designate and reserve and keep available out of its to
be authorized but unissued shares of preferred stock, solely for the purpose of
conversion of this Note, that number of shares of Preferred Stock equal to the
number of shares of Preferred Stock into which the Note is convertible based
upon the then applicable Conversion Price and taking into account the Reverse
Split.
 
Section 1.04 Absolute Obligation.  Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and liquidated
damages (if any) on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Note is a direct debt obligation of the
Company.
 
Section 1.05 Different Denominations.  This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be made
for such registration of transfer or exchange.
 
Section 1.06 Investment Representations.  This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.
 
Section 1.07 Reliance on Note Register.  Prior to due presentment to the Company
for transfer or conversion of this Note, the Company and any agent of the
Company may treat the person in whose name this Note is duly registered on the
Note Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note is overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.
 
 
Article II.
 
Section 2.01 Amendments and Waiver of Default.  Except as otherwise provided
herein, the Note may not be amended without the consent of the Holder.
 
 
Article III.
 
Section 3.01 Events of Default.  Each of the following events shall constitute a
default under this Note (each an “Event of Default”), except as related to:
 
(a) failure by the Company to pay principal amount due hereunder within five (5)
days of the date such payment is due;
 
(b) failure by the Company for five (5) days after notice to it to comply with
any of its other agreements in the Note;
 
(c) the Company shall:  (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking:  (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction;
 
 
2

--------------------------------------------------------------------------------

 
(d) any case, proceeding or other action shall be commenced against the Company
for the purpose of effecting, or an order, judgment or decree shall be entered
by any court of competent jurisdiction approving (in whole or in part) anything
specified in Section 3.01(d) hereof, or any receiver, trustee, assignee,
custodian, sequestrator, liquidator or other official shall be appointed with
respect to the Company, or shall be appointed to take or shall otherwise acquire
possession or control of all or a substantial part of the assets and properties
of the Company, and any of the foregoing shall continue unstayed and in effect
for any period of sixty (60) days;
 
(e) default shall occur with respect to any indebtedness for borrowed money of
the Company or under any agreement under which such indebtedness may be issued
by the Company and such default shall continue for more than the period of
grace, if any, therein specified, if the aggregate amount of such indebtedness
for which such default shall have occurred exceeds $25,000;
 
(f) default shall occur with respect to any contractual obligation of the
Company under or pursuant to any contract, lease, or other agreement to which
the Company is a party and such default shall continue for more than the period
of grace, if any, therein specified, if the aggregate amount of the Company’s
contractual liability arising out of such default exceeds or is reasonably
estimated to exceed $25,000;
 
(g) final judgment for the payment of money in excess of $25,000 shall be
rendered against the Company and the same shall remain undischarged for a period
of twenty (20) days during which execution shall not be effectively stayed;
 
(h) any event of default of the Company under any agreement, note, mortgage,
security agreement or other instrument evidencing or securing indebtedness that
ranks senior in priority to, or pari passu with, the obligations under this Note
and the Purchase Agreement;
 
(i) any material breach by the Company of any of its representations or
warranties under the Purchase Agreement; or
 
(j) any material default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Note or the Purchase Agreement which is
not cured by the Company within five (5) days after receipt of written notice
thereof.
 
Section 3.02 If any Event of Default specified in clauses 3.01(c) or (d) occurs,
then the full principal amount of this Note, together with any other amounts
owing in respect thereof, to the date of the Event of Default, shall become
immediately due and payable without any action on the part of the Holder, and if
any other Event of Default occurs, the full principal amount of this Note,
together with any other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash.  Commencing five (5) days after the occurrence of any Event of Default
that results in the eventual acceleration of this Note, interest on this Note
shall begin to accrue at the rate of interest specified in Section 1.01(b) PLUS
five percent (5%) per annum, or such lower maximum amount of interest permitted
to be charged under applicable law.  All Notes for which the full amount
hereunder shall have been paid in accordance herewith shall promptly be
surrendered to or as directed by the Company.  The Holder need not provide, and
the Company hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it.  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
 
Article IV.
 
Section 4.01 Negative Covenants.  So long as this Note shall remain in effect
and until any outstanding principal and interest and all fees and all other
expenses or amounts payable under this Note and the Purchase Agreement have been
paid in full or otherwise converted, unless Holder shall otherwise consent in
writing, the Company shall not:
 
(a) Senior or Pari Passu Indebtedness.  Incur, create, assume, guaranty or
permit to exist any indebtedness that ranks senior in priority to, or pari passu
with, the obligations under this Note and the Purchase Agreement, except for (i)
indebtedness existing on the date hereof and set forth in Schedule A attached
hereto and only to the extent that such indebtedness ranks senior in priority to
or pari passu with the obligations under this Note and the Purchase Agreement on
the Original Issue Date, and (ii) indebtedness created as a result of a
subsequent financing if the gross proceeds to the Company of such financing are
equal to or greater than the aggregate principal amount of the Notes and the
Notes are repaid in full upon the closing of such financing.
 
 
3

--------------------------------------------------------------------------------

 
(b) Liens.  Create, incur, assume or permit to exist any lien on any property or
assets (including stock or other securities of the Company) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:
 
(i) liens on property or assets of the Company existing on the date hereof and
set forth in Schedule B attached hereto, provided that such liens shall secure
only those obligations which they secure on the date hereof;
 
(ii) any lien created under this Note or the Purchase Agreement;
 
(iii) any lien existing on any property or asset prior to the acquisition
thereof by the Company, provided that
 
1) such lien is not created in contemplation of or in connection with such
acquisition and
 
2) such lien does not apply to any other property or assets of the Company;
 
(iv) liens for taxes, assessments and governmental charges;
 
(v) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like liens arising in the ordinary course of business and
securing obligations that are not due and payable;
 
(vi) pledges and deposits made in the ordinary course of business in compliance,
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
 
(vii) deposits to secure the performance of bids, trade contracts (other than
for indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(viii) zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Company;
 
(ix) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Company, provided that
 
1) such security interests secure indebtedness permitted by this Note,
 
2) such security interests are incurred, and the indebtedness secured thereby is
created, within 90 days after such acquisition (or construction),
 
3) the indebtedness secured thereby does not exceed 85% of the lesser of the
cost or the fair market value of such real property, improvements or equipment
at the time of such acquisition (or construction) and
 
4) such security interests do not apply to any other property or assets of the
Company;
 
(x) liens arising out of judgments or awards (other than any judgment that
constitutes an Event of Default hereunder) in respect of which the Company shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which it shall have secured a subsisting stay of execution pending such
appeal or proceedings for review, provided the Company shall have set aside on
its books adequate reserves with respect to such judgment or award; and
 
 
4

--------------------------------------------------------------------------------

 
(xi) deposits, liens or pledges to secure payments of workmen’s compensation and
other payments, public liability, unemployment and other insurance, old-age
pensions or other social security obligations, or the performance of bids,
tenders, leases, contracts (other than contracts for the payment of money),
public or statutory obligations, surety, stay or appeal bonds, or other similar
obligations arising in the ordinary course of business.
 
(c) Dividends and Distributions.  In the case of the Company, declare or pay,
directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any shares of its capital stock or directly
or indirectly redeem, purchase, retire or otherwise acquire for value any shares
of any class of its capital stock or set aside any amount for any such purpose.
 
(d) Limitation on Certain Payments and Prepayments.
 
(i) Pay in cash any amount in respect of any indebtedness or preferred stock
that may at the obligor’s option be paid in kind or in other securities; or
 
(ii) Optionally prepay, repurchase or redeem or otherwise defease or segregate
funds with respect to any indebtedness of the Company, other than for operating
indebtedness existing on the date hereof or indebtedness under this Note or the
Purchase Agreement.
 
 
Article V.
 
Section 5.01                       Adjustments.  The Conversion Price and number
and kind of shares or other securities to be issued upon conversion is subject
to adjustment from time to time upon the occurrence of certain events, including
the Reverse Split, as follows:
 
(a) Reclassification, etc. If the Company at any time shall, by reclassification
or otherwise, change the Preferred Stock into the same or a different number of
securities of any class or classes, the principal amount of this Note, and any
accrued and unpaid interest thereon and fees incurred hereunder, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Preferred Stock immediately prior to such
reclassification or other change.
 
(b) Stock Splits, Combinations and Dividends. If the shares of Common Stock
outstanding at any time after the date hereof are subdivided or combined into a
greater or smaller number of shares of Common Stock, or if a dividend is paid on
the Common Stock in shares of Common Stock, the Conversion Price or the shares
of Preferred Stock to be issued, as the case may be, shall be proportionately
reduced in case of subdivision of shares or stock dividend or proportionately
increased in the case of combination of shares, in each such case by the ratio
which the total number of shares of Common Stock outstanding immediately after
such event bears to the total number of shares of Common Stock outstanding
immediately prior to such event.  For the avoidance of doubt, the Conversion
Price, following the effectiveness of the Reverse Split, shall be adjusted to
equal $1.00 per share of Preferred Stock.
 
 
5

--------------------------------------------------------------------------------

 
Article VII


Section 6.01                      Notice.  Notices regarding this Note shall be
sent to the parties at the following addresses, unless a party notifies the
other parties, in writing, of a change of address:
 
If to the Company, to:
California Gold Corp.
 
c/o Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attention:  Adam S. Gottbetter
Facsimile:  (212) 400-6901
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, NY 10022
 
Attention:  Adam S. Gottbetter, Esq.
 
Facsimile:  (212) 400-6901
   
If to the Holder:
At the address set forth in the Purchase Agreement



Section 6.02                      Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
New York Courts are improper or inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated
hereby.  If either party shall commence an action or proceeding to enforce any
provisions of this Note, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
Section 6.03                      Severability.  The invalidity of any of the
provisions of this Note shall not invalidate or otherwise affect any of the
other provisions of this Note, which shall remain in full force and effect.
 
Section 6.04                      Entire Agreement and Amendments.  This Note,
together with the Purchase Agreement, represents the entire agreement between
the parties hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein.  This
Note may be amended only by an instrument in writing executed by the parties
hereto.
 




[Remainder of Page Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this 10% Senior Convertible Promissory Note as of the date first
written above.
 

 
California Gold Corp.
         
 
By:
       
Name: James D. Davidson
     
Title: Chief Executive Officer
         

 
 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A


SENIOR AND PARI PASSU INDEBTEDNESS




None.
 
 
 
 
 
 
 
 


 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE B


LIENS




None
 
 
 
 
 
 
 
 
 
 
 
 
 
 9

--------------------------------------------------------------------------------